           Case 3:19-cv-04238-MMC Document 298-1 Filed 10/26/20 Page 1 of 3




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN    EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC  LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12
13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16
                                                 CASE NO. 3:19-cv-04238-MMC (RMI)
17 PROOFPOINT, INC.; CLOUDMARK LLC
                                                 DECLARATION OF IMAN LORDGOOEI
18
                  Plaintiffs,                    IN SUPPORT OF PLAINTIFFS’
19                                               ADMINISTRATIVE MOTION TO FILE
           vs.                                   UNDER SEAL
20
21 VADE SECURE, INCORPORATED; VADE               Hearing
22 SECURE SASU; OLIVIER MARIO                    Date: N/A (General Order 72-6)
     LEMARIÉ                                     Judge: Hon. Robert M. Illman
23
                  Defendants.
24
25
26
27
28
            Case 3:19-cv-04238-MMC Document 298-1 Filed 10/26/20 Page 2 of 3




 1 I, Iman Lordgooei, declare as follows:

 2          1.       I am an attorney licensed to practice law in the State of California and an attorney

 3 with Quinn Emanuel Urquhart & Sullivan, LLP, located at 50 California Street, 22nd Floor, San

 4 Francisco, CA 94111. I am counsel for Proofpoint, Inc. and Cloudmark LLC (collectively,

 5 “Plaintiff”) in the above-captioned matter.

 6          2.       I have personal knowledge of the facts set forth in this declaration and, if called as

 7 a witness, could and would competently testify to the matters set forth herein.

 8          3.       I submit this declaration in support of Plaintiffs’ Administrative Motion to File

 9 Under Seal (“Plaintiffs’ Motion”) portions of Plaintiffs’ Written Request Regarding the Procedure

10 for Discovery Letter-Briefs (“Plaintiffs’ Request”).

11          4.       I have reviewed Plaintiffs’ Motion, as well as Exhibit 1 attached to this declaration,

12 which was submitted in support of Plaintiffs’ Request. Portions of Exhibit 1 contain, discuss, or

13 relate to information that Defendants Vade Secure, Incorporated and Vade Secure SASU (“Vade

14 Defendants”) designated as “Confidential,” “Highly Confidential – Source Code,” or “Highly

15 Confidential – Attorneys’ Eyes Only.” Compelling reasons support sealing the documents or

16 portions thereof, as set forth below:

17

18               Location of Confidential Material                Basis For Filing Under Seal:

19         Exhibit 1 to the Declaration of Jodie W.        Contains, discusses, or relates to
           Cheng In Support of Plaintiffs’ Request         information that Defendants Vade Secure,
20                                                         Incorporated and Vade Secure SASU
                     Highly Confidential – Attorneys’
                                                           (“Vade Defendants”) designated as
21                   Eyes Only and Highly
                                                           “Confidential,” “Highly Confidential –
                     Confidential – Source Code
22                                                         Source Code,” or “Highly Confidential –
                     information redacted at pp. 6–8,
                                                           Attorneys’ Eyes Only.”
                     10–12.
23
            5.       The proposed sealing is narrowly tailored because no less restrictive means exist
24
     to protect Defendants’ confidential, highly confidential, and trade secret information from public
25
     disclosure.
26
            I declare under penalty of perjury under the laws of the United States of America that the
27
     foregoing is true and correct.
28

                                                         -1-                   Case No. 3:19-cv-04238-MMC (RMI)
                         DECLARATION OF I. LORDGOOEI   ISO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
           Case 3:19-cv-04238-MMC Document 298-1 Filed 10/26/20 Page 3 of 3




 1

 2 Executed this 26th day of October, 2020, in Los Angeles, California.

 3

 4                                                             /s/ Iman Lordgooei
 5                                                             Iman Lordgooei

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-                   Case No. 3:19-cv-04238-MMC (RMI)
                      DECLARATION OF I. LORDGOOEI   ISO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
